Citation Nr: 0716240	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from October 1971 to June 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued a 
noncompensable evaluation for hiatal hernia.  By a February 
2005 Decision Review Officer (DRO) decision, a 10 percent 
rating was assigned for hiatal hernia with GERD with an 
effective date of January 6, 2003 (the date of receipt for 
the claim for an increased rating).


FINDING OF FACT

The veteran's hiatal hernia with GERD is manifested by 
persistent recurrent epigastric distress with dysphagia, 
heartburn, regurgitation, and chest pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for hiatal 
hernia with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003 and May 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) was provided by a May 2006 letter to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2003 notice was provided prior to the appealed August 
2003 decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has undergone VA examinations.  The Board finds that 
these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran is currently assigned a 10 percent disability 
evaluation for hiatal hernia with GERD pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).  Under that diagnostic 
code, a 10 percent rating is warranted when there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 

After a careful review of the evidence, the Board concludes 
that the veteran's hiatal hernia with GERD meets the criteria 
for a 30 percent disability rating under Diagnostic Code 
7346. The veteran's medical records demonstrate that his 
hiatal hernia with GERD is manifested by persistent recurrent 
epigastric distress with dysphagia, heartburn, regurgitation, 
and chest pain.

The medical evidence shows that in 2002, the veteran was 
treated in an acute care clinic for hiatal hernia with GERD.  
He was diagnosed with erosion of the esophagus and given 
Aciphex with partial relief.  In August 2002, the veteran was 
seen with complaints of chest pain and fatigue.  It was 
determined that the chest pain was secondary to his GERD.    

The veteran was seen with complaints of acid reflux on VA 
(QTC) examination in March 2003.  The examiner concluded that 
the veteran had both hiatal hernia and acid reflux disease.  
There was no evidence of anemia or malnutrition.   

The veteran underwent another VA (QTC) examination in July 
2003.  He reported that he continued to have problems with 
acid reflux.  There was no weight loss but he did have 
difficulty with swallowing both liquids and solids.  There 
was no evidence of anemia.  The examiner concluded that the 
veteran's acid reflux was directly related to his hiatal 
hernia.  

On VA examination in May 2006, veteran reported that he had 
dysphagia (difficulty swallowing) with solids but not 
liquids.  He had to force his food down once or twice a week.  
The examiner noted that the veteran had undergone an 
esophageal endoscopic examination with dilatation of the 
esophagus in 2004 which helped somewhat.  The veteran 
symptoms of difficulty with swallowing and regurgitation 
became worse and in January 2006, he underwent another 
endoscopic examination with esophageal dilatation.  The 
veteran complained of pyrosis (heartburn) once or twice a 
week.  He did have some left shoulder pain and substernal 
pain with the pyrosis as well as epigastric distress with 
bloating in the abdomen which occurred frequently.  He 
experienced reflux once or twice a week.  

The medical evidence shows that the veteran's hiatal hernia 
with GERD more closely approximates the criteria for a 30 
percent disability rating.  In particular, on the most 
current VA examination in May 2006, the veteran reported 
persistent difficulty in swallowing solids along with 
shoulder and substernal pain and reflux.  There is also 
competent evidence of record that he complained of various 
symptoms throughout the appeal.  Therefore, resolving all 
doubt in the veteran's favor, the Board concludes that the 
veteran's hiatal hernia with GERD meets the criteria for a 30 
percent disability evaluation.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran does not, however, meet the criteria for the 
maximum allowable 60 percent disability evaluation for his 
hiatal hernia with GERD.  The veteran's medical records do 
not indicate any episodes of vomiting, material weight loss, 
hematemesis (bloody stools) or melena (black tarry stools) 
with anemia.  In essence, there is no indication that the 
veteran's condition is productive of considerable impairment 
of health. 

Therefore, with consideration of the applicable laws and 
regulations, the Board concludes that the veteran meets the 
criteria for a 30 percent disability evaluation for his 
service-connected hiatal hernia with GERD.  


ORDER

Entitlement to an evaluation of 30 percent for hiatal hernia 
with GERD is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


